       Case: 3:17-cv-00336-slc Document #: 156 Filed: 02/23/21 Page 1 of 1


                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

 TERRANCE PRUDE,

        Plaintiff,                                             ORDER
 v.
                                                              17-cv-336-slc
 ANTHONY MELI, et al                                          App. No. 21-1320

        Defendants.


       Plaintiff Terrance Prude has filed a notice of appeal from the court’s order. To date,

however, plaintiff has not paid the appellate docketing fee. Although plaintiff has filed a

motion for leave to proceed without payment of the appellate filing fee, plaintiff neglected to

include a certified trust fund account statement (or institutional equivalent) as required by the

federal in forma pauperis statute, 28 U.S.C. § 1915(a)(2).      Accordingly, the court cannot

consider plaintiff’s motion at this time.




                                            ORDER

       IT IS ORDERED that plaintiff Terrance Prude may have until March 16, 2021 to either

(1) pay the $505 appellate docketing fee; or (2) submit a certified trust fund account statement

for the six-month period preceding the filing of the appeal in compliance with 28 U.S.C.

§ 1915(a)(2). Failure to comply as directed may result in the dismissal of this appeal.

                      Entered this 23rd day of February, 2021.


                                     BY THE COURT:


                                     /s/
                                     PETER OPPENEER
                                     Magistrate Judge
